      Case 4:19-cv-01980 Document 1-2 Filed on 05/31/19 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LORIE MCQUADE                                   §
                                                §
                                                §
                                                §
VS.                                             §   CIVIL ACTION NO. 4:19-cv-1980
                                                §
BYNOG CARRIERS, L.L.C.,                         §
ALVIN VEULEMAN, L.L.C. AND                      §
JUSTIN M. BYNOG                                 §        JURY TRIAL REQUESTED



            DEFENDANTS’ INDEX OF DOCUMENTS FILED WITH REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Pursuant to 28 U.S.C. §§1446(a), 1447(b) and Local Rule 81, BYNOG CARRIERS,

L.L.C., ALVIN VEULEMAN, L.L.C. and JUSTIN BYNOG, Defendants in the above-entitled and

numbered cause, files the following documents with the removed action:

       1.      Harris County Docket Sheet;

       2.      Plaintiff’s Original Petition;

       3.      Civil Process Request for Citation issued upon Bynog Carriers;

       4.      Civil Process Request for Citation issued upon Alvin Veuleman, L.L.C.;

       5.      Civil Process Request for Citation issued upon Justin Bynog; and

       6.      List of Parties, Attorneys and Court from Which Case is Being Removed; and

       7.      Civil Cover Sheet.
     Case 4:19-cv-01980 Document 1-2 Filed on 05/31/19 in TXSD Page 2 of 2




                                           Respectfully submitted,

                                           RAMEY, CHANDLER, QUINN & ZITO, P.C.


                                           /s/ Lee D. Thibodeaux
                                           Lee D. Thibodeaux
                                           Southern District No. 68757
                                           State Bar No. 19834200
                                           750 Bering, Suite 600
                                           Houston, Texas 77057
                                           Telephone: (713) 266-0074
                                           Facsimile: (713) 266-1064
                                           lthibodeaux@ramey-chandler.com
                                           ATTORNEY FOR DEFENDANTS
                                           BYNOG CARRIERS, L.L.C.
                                           ALVIN VEULEMAN, L.L.C.
                                           AND JUSTIN M. BYNOG




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent to all opposing
counsel via facsimile on the 31st day of May, 2019.

       Alan N. Magenheim
       MAGENHEIM & ASSOCIATES
       3701 Kirby Dr., Suite 913
       Houston, Texas 77098


                                           /s/ Lee D. Thibodeaux
                                           Lee D. Thibodeaux
